Case 1:21-cv-00446 Document 1-1 Filed 04/12/21 Page 1 of 14 PageID# 5




                  Exhibit A
Case 1:21-cv-00446 Document 1-1 Filed 04/12/21 Page 2 of 14 PageID# 6
Case 1:21-cv-00446 Document 1-1 Filed 04/12/21 Page 3 of 14 PageID# 7
Case 1:21-cv-00446 Document 1-1 Filed 04/12/21 Page 4 of 14 PageID# 8
Case 1:21-cv-00446 Document 1-1 Filed 04/12/21 Page 5 of 14 PageID# 9
Case 1:21-cv-00446 Document 1-1 Filed 04/12/21 Page 6 of 14 PageID# 10
Case 1:21-cv-00446 Document 1-1 Filed 04/12/21 Page 7 of 14 PageID# 11
Case 1:21-cv-00446 Document 1-1 Filed 04/12/21 Page 8 of 14 PageID# 12
Case 1:21-cv-00446 Document 1-1 Filed 04/12/21 Page 9 of 14 PageID# 13
Case 1:21-cv-00446 Document 1-1 Filed 04/12/21 Page 10 of 14 PageID# 14
Case 1:21-cv-00446 Document 1-1 Filed 04/12/21 Page 11 of 14 PageID# 15
Case 1:21-cv-00446 Document 1-1 Filed 04/12/21 Page 12 of 14 PageID# 16
Case 1:21-cv-00446 Document 1-1 Filed 04/12/21 Page 13 of 14 PageID# 17
Case 1:21-cv-00446 Document 1-1 Filed 04/12/21 Page 14 of 14 PageID# 18
